DETAILED ACTION
	Claims 1-18 are pending. Claims 1, 3, 12, and 15 have been amended.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2021 has been entered.
 Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
The abstract of the disclosure is objected to because it includes a phrase that can be implied, i.e. “The invention is directed to”. The Examiner suggests omitting said phrase and starting the sentence with “A”. Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites 
    PNG
    media_image1.png
    51
    213
    media_image1.png
    Greyscale
 which is redundant. The Examiner suggests omitting “(1,4-cyclohexylene)”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites formula IV but fails to define rings A41 and A42. The Examiner is interpreting the rings to be those defined in claim 3. Claim 1 also recites “branched alkyl chain having 1-20 C atoms” for R12 and R13, and “branched alkyl or acryl group having 1 to 10 C atoms” for R14, R15, and R16. However, a branched alkyl for R12 requires at least 2 carbon atoms and a branched alkyl for R13-R16 require at least 3 carbon atoms.
Claims 3 and 12 recite “if 
    PNG
    media_image2.png
    46
    90
    media_image2.png
    Greyscale
 occurs twice”. However, ring A42 cannot occur twice per formula IV, instead ring A41 can occur twice when p is 2.
Claim 5 recites “branched alkyl chain having 1-12 C atoms”. However, this group must have at least 3 carbon atoms.
Claims 2-18 are rejected because they depend from rejected based claim 1.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 15, and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 3 recites formula IV in which rings A41 and A42 are defined. Claim 15 also define rings A41 and A42. However, as noted above, claim 1 fails to define rings A41 and A42. Therefore, claims 3 and 15 fail to include all of the limitations of claim 1 since claim 1 fails to define said groups. Claim 15 recites “R41 and R42 are denoted by:
    PNG
    media_image3.png
    67
    260
    media_image3.png
    Greyscale
” However, claim 1 defines R41 and R42 having the same meaning as R2 which is defined as “alkyl, alkoxy, fluorinated alkyl or fluorinated alkoxy having 1 to 7 C atoms, alkenyl, alkenyloxy, alkoxyalkyl or fluorinated alkenyl having 2 to 7 C atoms”, i.e. R41 and R42 cannot be defined as rings. Therefore, claim 15 fails to further limit claim 1 as well as fails to Claim 16 recites “R41 and R42 denote
    PNG
    media_image4.png
    58
    113
    media_image4.png
    Greyscale
”. However, claim 1 defines R41 and R42 having the same meaning as R2 which is defined to denote “alkyl, alkoxy, fluorinated alkyl or fluorinated alkoxy having 1 to 7 C atoms, alkenyl, alkenyloxy, alkoxyalkyl or fluorinated alkenyl having 2 to 7 C atoms”, i.e. R41 and R42 cannot be defined as rings. Therefore, claim 16 fails to further limit claim 1 as well as fails to include all the limitations of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goto et al. (U.S. 2011/0180756) in view of Minagawa et al. (JP60067587). The English translation of JP60067587 was provided in the parent application 14/405,423.
	Goto et al. teaches a liquid crystal composition in the following Example 6:

    PNG
    media_image5.png
    532
    441
    media_image5.png
    Greyscale
[0158] wherein the dielectric anisotropy Δε is 18.0 (claims 1, 17, and 18). Compounds 4-GB(F)B(F,F)XB(F,F)-F and 3-GB(F)B(F,F)XB(F)-OCF3 are equivalent to formula II of instant claims 1, 2, 6, and 12 when R2 is an alkyl having 4 or 3 carbon atoms 
    PNG
    media_image6.png
    52
    94
    media_image6.png
    Greyscale
 , the second A21 is 
    PNG
    media_image7.png
    70
    97
    media_image7.png
    Greyscale
, A22 is 
    PNG
    media_image8.png
    118
    118
    media_image8.png
    Greyscale
, L21 is F, L22 is F or H respectively, and X2 is a halogen (F) or a fluorinated alkoxy having 1 carbon atom (OCF3) respectively. Compounds 3-BB(F)B(F,F)XB(F,F)-F, 4-BB(F)B(F,F)XB(F,F)-F, and 5-BB(F)B(F,F)XB(F,F)-F are also equivalent to formula II of instant claims 1, 2, 6, 12, and 13 when R2 is an alkyl having 3, 4, or 5 carbon atoms respectively, m is 2, the first A21 is 
    PNG
    media_image9.png
    62
    121
    media_image9.png
    Greyscale
, the second A21 is 
    PNG
    media_image7.png
    70
    97
    media_image7.png
    Greyscale
, A22 is 
    PNG
    media_image8.png
    118
    118
    media_image8.png
    Greyscale
,  L21 and L22 are F, and X2 is a halogen (F). Compound 3-BB(F,F)XB(F,F)-F is equivalent to formula II of instant claims 1, 2, 6, 12, and 13 when R2 is an alkyl having 3 carbon atoms, m is 1, A21 is 
    PNG
    media_image9.png
    62
    121
    media_image9.png
    Greyscale
, A22 is 
    PNG
    media_image8.png
    118
    118
    media_image8.png
    Greyscale
, L21 and L22 are F, and X2 is a halogen (F). Compound 3-HHXB(F,F)-F is also equivalent to formula II of instant claims 1, 2, 6, 12, and 13 when R2 is an alkyl having 3 carbon atoms, m is 1, A21 and A22 are 
    PNG
    media_image10.png
    64
    120
    media_image10.png
    Greyscale
, L21 and L22 are F, and X2 is a halogen (F). Compound 3-HHEB(F,F)-F is equivalent to formula III of instant claims 1, 2, 7, 12, and 13 when R3 is an alkyl having 3 carbon atoms, n is 1, A31 and A32 are 
    PNG
    media_image10.png
    64
    120
    media_image10.png
    Greyscale
, Z3 is –COO-, L31 and L32 are F, and X3 is a halogen (F). Compounds 3-HBEB(F,F)-F, 4-HBEB(F,F)-F, and 5-HBEB(F,F)-F are equivalent to formula III of instant claims 1, 2, 7, 12, and 13 when R3 is an alkyl having 3, 4, or 5 carbon atoms respectively, n is 1, A31 is 
    PNG
    media_image10.png
    64
    120
    media_image10.png
    Greyscale
, A32 is 
    PNG
    media_image9.png
    62
    121
    media_image9.png
    Greyscale
, Z3 is –COO-, L31 and L32 are F, and X3 is a halogen (F). Compound V-HHB(F,F)-F is also equivalent to formula III of instant claims 1, 2, 7, 12, and 13 when R3 is an alkenyl having 2 carbon atoms, n is 1, A31 and A32 are 
    PNG
    media_image10.png
    64
    120
    media_image10.png
    Greyscale
, Z3 is a single bond, L31 and L32 are F, and X3 is a halogen (F). Compound 3-HBB(F,F)-F is also equivalent to formula III of instant claims 1, 2, 7, 12, and 13 when R3 is an alkyl having 3 carbon atoms, n is 1, A31 is 
    PNG
    media_image10.png
    64
    120
    media_image10.png
    Greyscale
, A32 is 
    PNG
    media_image9.png
    62
    121
    media_image9.png
    Greyscale
, Z3 is a single bond, L31 and L32 are F, and X3 is a halogen (F). Compound 3-HH-V is also equivalent to formula IV of instant claims 1, 3, and 12-16 when R41 is an alkyl having 3 carbon atoms, p is 0, Z42 is a single bond, A42 is
    PNG
    media_image10.png
    64
    120
    media_image10.png
    Greyscale
, and R42 is an alkenyl having 2 carbon atoms. Compounds 3-HHB-1 and 3-HHB-O1 are also equivalent to formula IV of instant claims 1, 3, and 12-16 when R41 is an alkyl having 3 carbon atoms, p is 1, Z41 and Z42 are single bonds, A41 and A42 are
    PNG
    media_image10.png
    64
    120
    media_image10.png
    Greyscale
, and R42 is an alkyl having 1 carbon atom or alkoxy having 1 carbon atom respectively. Compound 3-HB(F)HH-5 is claims 1, 3, and 12 when R41 is an alkyl having 3 carbon atoms, p is 2, Z41 and Z42 are single bonds, the first A41 is
    PNG
    media_image7.png
    70
    97
    media_image7.png
    Greyscale
, the second A41 and A42 are
    PNG
    media_image10.png
    64
    120
    media_image10.png
    Greyscale
, and R42 is an alkyl having 5 carbon atoms. Compound 1-BB-2V is equivalent to formula V of instant claim 8 when R51 is an alkyl having 1 carbon atom, r is 0, Z52 is a single bond, and R52 is an alkenyl having 4 carbon atoms. Compound 2-BB(F)B-3 is also equivalent to formula V of instant claim 8 when R51 is an alkyl having 2 carbon atoms, r is 1, Z51 and Z52 are single bonds, A5 is
    PNG
    media_image7.png
    70
    97
    media_image7.png
    Greyscale
, and R52 is an alkyl having 3 carbon atoms. Goto et al. also teaches a light stabilizer such as an amine having steric hindrance is also desirable. A desirable ratio of the ultraviolet light absorber or the light stabilizer is 50 ppm or more for achieving its effect and is 10,000 ppm or less for avoiding a decrease in the maximum temperature or avoiding an increase in the minimum temperature [0070] which overlaps the instantly claimed range of 1 ppm to 2000 ppm (claim 4). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Goto et al. does not teach a specific hindered amine light stabilizer.
	However, Minagawa et al. teaches a liquid crystal composition comprising at least one type of a dichroic dye and at least one type of a compound that has a group represented by the following general formula (I) [page 5] such as compound No. 6: bis(2,2,6,6-tetramethyl-4-piperidyl-1-oxyl)sebacate [Page 8] which is equivalent to claims 1 and 12, specifically formula I-1 of instant claim 5 when R11 is O• and t is 8. Minagawa et al. also teaches in which any from among nematic liquid crystals, chiral nematic liquid crystals, cholesteric liquid crystals, and smectic liquid crystals, which are commonly used, may be used as the liquid crystal material [Pages 5-6]. Minagawa et al. further teaches the above compound improves heat and light resistance abilities [Page 3]. Furthermore, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. In the instant case, both Goto et al. and Minagawa et al. are directed to liquid crystal compositions comprising hindered amine light stabilizers. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add a specific hindered amine such as the compound No. 6 of Minagawa et al. to the composition of Goto et al. in order to improve heat and light resistance of a liquid crystal composition and arrive at the instant claims with a reasonable expectation of success. The above is a composition, therefore the process for the preparation of a medium characterized by mixing the above compounds is taught (claim 12).
	With regard to claims 9-11, Goto et al. teaches a liquid crystal composition suitable for use in an AM (active matrix) device [0003].
	Claim 1 recites “suitable for use” which refers to the use of the liquid-crystal medium. It has been held that a recitation with respect to the manner in which a claimed composition is intended to be used does not differentiate the claimed composition from a prior art composition satisfying the claimed structural limitations. Ex Parte Masham, 2, .
Response to Arguments
Applicant's arguments filed March 29, 2021 have been fully considered but they are not persuasive. Applicant argues the claims provide for unexpectedly high stability in LC medium for AM-LCD, based on fluorinated polar compounds. Goto explicitly teaches to use an antioxidant of formula (6) to maintain a large VHR, see [0068], which cannot be ignored. In the current case the prior art accepted wisdom is to use an antioxidant to maintain a large VHR which is contrary to the current claims. Minagawa teaches a guest-host type liquid crystal and proposes to use NO-HALS to prevent fading by deterioration of the dyestuff. The Office Action states “Minagawa is clear that any commonly used nematic LC may be used” but Applicant insists that the reference must be considered as a whole per MPEP 2141(II)(2)(B). The context of the Minagawa teachings is from 1985 when the fluorinated LC as presently claimed did not exist. Therefore, the statement of the Office Action cannot possibly be true in reference to at least the claimed fluorinated LC since the authors were unaware of their existence. One skilled in the art would understand that it is impossible to use the cyano material based host of Minagawa in a modern display and would not consider the teachings of Minagawa when faced with the technical problem of improving the VHR of a modern fluorinated liquid crystal. When considered in proper context and as a whole, the cited prior art fails to provide a reason to result in the claims of the current application and fails to recognize the effect that a HALS derivative as presently claimed can be used to enhance the VHR of a host based on fluorinated material for AM-LCD.

	Applicant argues regarding the 112 rejections, claim 3 has a condition for when A42 occurs twice. When this condition occurs, R41 and R42 have a more limited set of possibilities but all of those possibilities are within the bounds of those recited in claim 1, see the definition of R2. Similarly, claim 15 has the condition when A41 occurs twice. When this condition occurs, R41 and R42 have a more limited set of possibilities but all of those are within the bounds of those recited in claim 1.
41 can occur twice, not A42. Further, R2 is defined in claim 1 as “alkyl, alkoxy, fluorinated alkyl or fluorinated alkoxy having 1 to 7 C atoms, alkenyl, alkenyloxy, alkoxyalkyl or fluorinated alkenyl having 2 to 7 C atoms” which does not include ring structures as recited in claim 3. The same issue is true for claim 15, i.e. R41 and R42 cannot be ring structures. Thus, claims 3 and 15 cannot define R41 and R42 as being one of the ring structures shown but instead rings such as A41 and A42 can have such definitions. Furthermore, claim 1 fails to define rings A41 and A42, thus dependent claims 3 and 15 cannot introduce a new definition and therefore fail to include all of the limitations of claim 1.
Applicant argues regarding claim 16, it is simply limited to one species encompasses by claim 1, see the definition of R2.
The Examiner respectfully disagrees. Again, R2 cannot be ring structures and thus R41 and R42 cannot be further defined to be the ring structure so claimed. Only rings such as A41 and A42 can be further limited to the ring shown in claim 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 2007/0104895 is obvious over instant claims 1-7, 9, and 11-18 when R11 of formula I is O-R13, see [0060] formula (A3-1) and [0049-0050]. U.S. 2007/0108411 is also obvious over instant claims 1-5 and 7-18 when R11 of formula I is O-R13, see [0060] formula (2-1-5).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722